ACCEPTED
                                                                 06-15-00031-CV
                                                      SIXTH COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                                                            8/20/2015 9:09:51 PM
                                                                DEBBIE AUTREY
                                                                          CLERK

              No. 06-15-00031-CV

                 IN THE
                                             FILED IN
        COURT OF APPEALS FOR THE      6th COURT OF APPEALS
SIXTH SUPREME JUDICIAL DISTRICT OF TEXASTEXARKANA, TEXAS
          AT TEXARKANA, TEXAS         8/21/2015 7:50:00 AM
                                             DEBBIE AUTREY
                                                Clerk
           DOUGLAS B. MOSELEY,

                   Appellant,

                       vs.

             SHERRIE ARNOLD,

                   Appellee.



       Appeal from the 71st District Court
          of Harrison County, Texas
            Honorable Brad Morin




      UNOPPOSED MOTION TO EXTEND
     APPELLANT’S BRIEFING DEADLINE
       COMES NOW Douglas B. Moseley, Appellant in the above-captioned proceeding (the

“Appellant”), and respectfully submits this Unopposed Motion to Extend Appellant’s Briefing

Deadline (the “Motion”).

       1.       The Appellant respectfully requests an extension of time to file its appellant’s

brief for an additional 21 days, through and including September 11, 2015. Appellant’s brief is

currently due August 21, 2015. This is Appellant’s first request for an extension of briefing

deadline in this case.

       2.       Sherrie Arnold, the Appellee, consents to the requested extension.

       3.       Appellant respectfully represents the following facts to the Court as a reasonable

explanation for the additional requested extension of time. In addition to preparing the

appellant’s brief in this case, counsel for Appellant has been required, and will continue to be

required, to devote a substantial amount of time to the following matters:

              a.   Kim v. Dome Entertainment Center, Inc., Case No. 3:15-cv-00452-D in the
                   United States District Court for the Northern District of Texas, Dallas Division:
                   Counsel for the Appellant is counsel for the debtor/appellant in this appeal from
                   a bankruptcy case; oral argument is set for September 4, 2015.

              b.   In re Couture Hotel Corporation, Case No. 14-34874-bjh-11 in the United States
                   Bankruptcy Court for the Northern District of Texas, Dallas Division: Counsel
                   for the Appellant is counsel for this Chapter 11 debtor-in-possession and
                   concluded a week-long, heavily contested confirmation trial in this Chapter 11
                   case on July 31, 2015 and has submitted a number of post-confirmation briefs in
                   the weeks following the conclusion of the confirmation trial.

              c.   Kirtland Realty Group, LP v. Gaubert, Cause No. DC-14-12750 in the 193rd
                   Judicial District Court, Dallas County, Texas: Non-jury trial set for September
                   27, 2015; counsel for Appellant represents the plaintiff and related counter- and
                   cross-defendants and must attend to trial preparation as well as the drafting and
                   oral argument of a motion to reconsider summary judgment order.

       4.       The requested enlargement of time, which is unopposed, is not sought for the sake

of delay, but rather is requested for the minimum amount of time necessary for counsel to

properly prepare Appellant’s principal brief in this matter.


                                                  2
       Therefore, Appellant prays that this Court grant this motion for extension of time to

extend the due date for Appellant’s brief for 21 days.

                                             Respectfully submitted,

                                             /s/ Gerrit M. Pronske
                                             Gerrit M. Pronske
                                             State Bar No. 16351640
                                             Melanie P. Goolsby
                                             State Bar No. 24059841
                                             PRONSKE GOOLSBY & KATHMAN, P.C.
                                             15305 Dallas Parkway, Suite 300
                                             Addison, Texas 75001
                                             (214) 658-6500 – Telephone
                                             (214) 658-6509 – Telecopier
                                             Email: gpronske@pgkpc.com
                                             Email: mgoolsby@pgkpc.com

                                             ATTORNEYS FOR THE APPELLANT



                             CERTIFICATE OF CONFERENCE

        I hereby certify that, on August 17, 2015, I conferred via email with Dean A. Searle,
counsel for the appellee, who indicated that appellee is unopposed to the extension requested
herein.

                                             /s/ Gerrit M. Pronske
                                             Gerrit M. Pronske




                                                 3
                              CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on August 20, 2015, I caused to be served the
foregoing pleading upon the counsel listed below via email and also via the Court’s electronic
transmission facilities.

Deane A. Searle
Searle & Searle, PC
P.O. Box 910
305 West Rusk Street
Marshall, Texas 75671
Email: dsearle54@gmail.com


                                                  /s/ Gerrit M. Pronske
                                                  Gerrit M. Pronske




                                              4